143 Mich. App. 262 (1985)
372 N.W.2d 526
PEOPLE
v.
McLEOD
Docket No. 77955.
Michigan Court of Appeals.
Decided March 28, 1985.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, Susan L. Dobrich, Prosecuting Attorney, and Leonard J. Malinowski, Assistant Attorney General, for the people.
State Appellate Defender (by P.E. Bennett), for defendant on appeal.
Before: MacKENZIE, P.J., and V.J. BRENNAN and R.E. ROBINSON,[*] JJ.
PER CURIAM.
Defendant pled guilty to voluntary manslaughter, MCL 750.321; MSA 28.553. On March 2, 1984, he was sentenced in accordance with the Sentencing Guidelines Manual to a term of 8 to 15 years imprisonment. Defendant appeals as of right. His sole contention on appeal is that the trial court incorrectly applied the sentencing guidelines when imposing sentence.
Pursuant to Administrative Order No. 1984-1 of the Michigan Supreme Court, use of the Sentencing Guidelines Manual by circuit court judges when imposing sentence was made mandatory for a period of one year, effective March 1, 1984. 418 Mich. lxxx (1984).
Despite the required use of the guidelines, trial courts must still exercise their discretion when *264 sentencing individual defendants within the minimum ranges set out in the guidelines. See Statement of Purpose, Michigan Sentencing Guidelines Manual. Further, under the guidelines' Departure Policy, Michigan Sentencing Guidelines Manual, Tab 27, sentencing courts in their discretion may go outside the guidelines where (1) due to special circumstances or characteristics of the defendant, justice requires a sentence different than the one provided, or (2) regardless of special characteristics, the court feels that the sentencing range is simply inappropriate. Absent an abuse of discretion, a sentence imposed by a trial court under the sentencing guidelines will not be overturned on appeal.
A defendant's due process rights concerning sentencing were recently discussed by our Supreme Court in People v Coles, 417 Mich. 523; 339 NW2d 440 (1983). Those rights include the right to be sentenced to an ascertainable term of punishment within statutory terms which do not constitute cruel or unusual punishment and the right to be sentenced on the basis of legally valid considerations. Coles, supra, p 542. As noted by the Court, further expansion of the scope of appellate review of sentencing is "a matter of public policy within [the] Court's power to adopt; it is not constitutionally required". Coles, supra, p 542. The sentencing guidelines, therefore, are not subject to constitutional scrutiny against claims of vagueness. As noted above, the sentencing guidelines serve as a "tool to aid trial judges in the exercise of [their] discretion * * *". Statement of Purpose, Guidelines, supra. They are not legislative mandates nor do they attempt to define criminal offenses.
We have examined defendant's allegations of *265 error along with the briefs and lower court record. We find no abuse of discretion. The guidelines were applied properly.
Affirmed.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment.